Simmons, C. J.
Where during the trial of a criminal case the jury dispersed, and one of them was entertained at dinner free of charge by an attorney for the State, such conduct on the part of the latter is cause for a new trial, although the counsel for the accused Knew of the same before the verdict had been returned. In such case the trial court should not, and this court will not, inquire whether injury resulted to the accused or mot, but the verdict, upon principles of sound public policy, will be set aside, to the end that the purity of jury trial may be preserved unimpaired. Judgment reversed.
'TP. TP. Braswell, for plaintiff in error.
TP. T. Kimsey, solicitor-general, J. L. Travis and TP. .M. Morrison, contra.